Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s amendments/arguments filed on November 19, 2020. Claims 1-16 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-16 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Downey et al., U.S. Patent No. US 9,273,981, in view of Thomas et al., U.S. Patent Application Publication No 2010/0063754, hereinafter referred to as Downey and Thomas, respectively.

6.	Regarding independent claims 1, Downey discloses a method of fabricating a UAV, comprising: with an input device, receiving user input selecting a task for the UAV; with a 

7.	Thomas teaches a connector identification.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

displaying on a display device the set of hardware modules for attachment to the UAV, wherein each of the hardware modules includes memory storing a module identifier, a connector identification for a plurality of connectors associated with the hardware modules and adapted for physically and communicatively coupling the hardware modules and the UAV, and a connection location for each of the connectors and wherein the displaying comprises displaying the module identifier for each of the hardware modules; and based on communications with the hardware modules via the connectors, determining whether all of the hardware modules have been communicatively coupled to the UAV.

9.	Claims 2-6 depend from claim 1 and are therefore allowable.

10.	Regarding independent claims 7, Downey discloses a method of fabricating a UAV, comprising: receiving user input selecting a task for the UAV; determining hardware modules for performing the task; displaying each of the hardware modules including module-specific data.

11.	Thomas teaches a connector identification.

12.	Regarding independent claim 7, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

determining hardware modules for performing the task after attachment onto the UAV; displaying each of the hardware modules including module-specific data including a module identifier, a connector identification for a plurality of connectors each associated with one of the hardware modules, and a connection location for each of the connectors on the UAV; and based on communications with the hardware modules via the connectors, determining whether a least a subset of the hardware modules have been communicatively coupled to the UAV.

13.	Claims 8-12 depend from claim 7 and are therefore allowable.

14.	Regarding independent claims 13, Downey discloses a method of fabricating a UAV, comprising: receiving user input selecting a task for the UAV; with a processor, determining a set of hardware modules for performing the task; displaying on a display device the set of hardware modules, wherein each of the hardware modules includes memory.

15.	Thomas teaches a connector identification.

13, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

determining a set of hardware modules for performing the task, wherein at least a subset of the set of hardware modules comprises software and hardware associated with performance of the task; displaying on a display device the set of hardware modules, wherein each of the hardware modules includes memory storing a module identifier, a connector identification for a plurality of connectors each associated with one of the hardware modules, and a connection location for each of the connectors on the UAV; based on communications with the hardware modules via the connectors, determining when all of the hardware modules have been communicatively coupled to the UAV; after the determining of when all the hardware modules have been coupled is completed, with the processor, determining  a range for the UAV based on module data for each of the hardware modules stored in memory of the hardware modules, and Page 5 of 12Application No.: 16/144,694 Attorney Docket No.: 79903.01117  operating the display device to display the determined range.

17.	Claims 14-16 depend from claim 13 and are therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665